Citation Nr: 0822284	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-31 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased initial rating for a left 
shoulder disability, evaluated as 10 percent disabling prior 
to February 7, 2008, and as a combined 20 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to January 
1990 and from November 2002 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Regional 
Office (RO) that granted service connection for left shoulder 
impingement syndrome and assigned a 10 percent evaluation, 
effective August 5, 2003.

The Board remanded the case in October 2007 for further 
development.  Upon remand, the Appeals Management Center 
(AMC) denied an initial evaluation in excess of 10 percent 
for left shoulder impingement syndrome and awarded a separate 
10 percent rating for "left shoulder disorder" effective 
February 7, 2008.  


FINDINGS OF FACT

1.  The competent evidence of record prior to February 7, 
2008 reflects the veteran's left shoulder disability 
manifested by pain, crepitus and a full range of motion of 
the left arm with mild limitation of motion at times, though 
not limited at shoulder level.

2.  The competent evidence of record from February 7, 2008, 
reflects left shoulder disability manifested by pain, 
crepitus and a mild limitation of motion of the left arm 
accompanied by fatigue and weakness, and limitation of motion 
estimated to be at shoulder level during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for left shoulder impingement syndrome, prior to 
February 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5201, 5203 (2007).

2.  The criteria for a rating in excess of 20 percent for 
left shoulder impingement syndrome (previously rated 
separately as 10 percent for left shoulder impingement and 10 
percent for "left shoulder disorder"), from February 7, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

This case arises following the award of service connection 
and appeal of the initial evaluation assigned.  A February 
2004 notice letter advised the veteran of the types of 
evidence needed to establish service connection and the 
distribution of duties in obtaining such evidence.  In an 
October 2007 letter, the veteran was provided notice 
regarding what information and evidence is needed to 
substantiate a claim for a higher rating, to include what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  The October 
2007 letter also informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  This case was last 
readjudicated in March 2008. 

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  


The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA outpatient 
treatment reports, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting release forms 
and medical records.  Moreover, he advised VA examiners and 
clinicians of his symptoms and how they impact his 
functioning.  The veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level or midway between the side and 
shoulder level is rated 20 percent for the minor shoulder.  
Limitation of motion of the arm to 25 degrees from the side 
is rated as 30 percent for the minor shoulder.  38 C.F.R. § 
4.71a.

A malunion of the clavicle or scapula, or nonunion without 
loose movement, warrants a 10 percent evaluation.  A 
20 percent evaluation requires nonunion with loose movement 
or dislocation.  These disabilities may also be rated on the 
basis of impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).
The May 2004 rating decision awarded service connection for 
left shoulder impingement syndrome.  The RO rated the 
disability analogously to impairment of the clavicle or 
scapula under Diagnostic Code 5203.  

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical laboratory findings.  

As an initial matter, the Board must address the March 2008 
rating decision, wherein the AMC erroneously granted a 
separate 10 percent rating for "left shoulder disorder" 
effective February 7, 2008.  Except as otherwise provided in 
the rating schedule, all disabilities, including those 
arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25 (1993)."  Esteban v. Brown, 6 Vet.App. 
259, 261 (1994).  However, "evaluation of the 'same 
disability' or the 'same manifestation' under various 
diagnoses is to be avoided."  Id. (citing "anti-pyramiding 
provision" of 38 C.F.R. 
§ 4.14 (1998)); see also Evans (Samuel) v. Brown, 9 Vet.App. 
273, 288 (1996) ("veteran can receive separate disability 
ratings unless the conditions constitute the 'same 
disability' or the 'same manifestation' under 38 C.F.R. § 
4.14").  The Court has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
See Id.  In order to avoid granting multiple awards for the 
same condition, the Court has held that separate awards may 
be granted only when "none of the symptomatology for ... 
[each of the claimed] conditions is duplicative of or 
overlapping with the symptomatology of the other ... 
conditions."  Id. (emphasis in original).

The Board notes that in the May 2004 rating decision, the RO 
awarded a 10 percent rating for left shoulder impingement 
syndrome based on crepitus on range of motion and pain on 
repetitive use.  Such symptomatology contemplates limitation 
of motion.  In the March 2008 rating decision, the AMC 
provided no explanation for its assignment of a separate 
rating under Diagnostic Code 5010 for arthritis, especially 
given the fact that the veteran has not been diagnosed with 
arthritis of the left shoulder.  However, reference to the 
March 2008 SSOC on the left shoulder impingement syndrome 
reflects that the AMC's intent was to compensate the veteran 
for additional functional impairment due to increased 
weakness, pain and fatigue pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the AMC's method to do so 
violates the regulation against pyramiding.  38 C.F.R. 
§ 4.14.  In essence, the AMC's erroneous action has the 
veteran in receipt of separate 10 percent ratings for the 
same disability and symptomatology, in clear violation of 
38 C.F.R. § 4.14.  

The Board finds the appropriate method for awarding the 
veteran a rating in excess of 10 percent for his left 
shoulder impingement syndrome based on increased weakness, 
pain and fatigue under DeLuca would have been for the AMC to 
change Diagnostic Codes from Diagnostic Code 5203 to 5201 and 
assign a single 20 percent evaluation.  Such action permits 
compensating the veteran for his additional functional 
impairment without violating the regulation against 
pyramiding.  Thus, the veteran's left shoulder impingement 
syndrome and "left shoulder disorder" should be returned to 
a single disability, with a single 20 percent evaluation 
assigned under Diagnostic Code 5201 effective February 7, 
2008.  Such action is not prejudicial to the veteran, as he 
maintains a 20 percent evaluation for his left shoulder 
disability, just under a single Diagnostic Code, in order to 
comply with 38 C.F.R. § 4.14.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld as not arbitrary and 
capricious so long as it is supported by explanation and 
evidence).

Turning to the question of whether an increased rating is 
warranted, service treatment records reflect that the veteran 
is right handed.  He was treated for left shoulder 
impingement syndrome, triceps and tendonitis, in May 2003, 
and was limited from doing push-ups.

Private medical records reflect the veteran complained of 
left shoulder pain in September 2003 and January 2004.  In 
September 2003, the veteran complained of left shoulder pain 
with certain activities for the past 9 months that was worse 
with lifting weights and aggravated by push-ups.  He also had 
crepitus and tenderness over the biceps tendon. He was 
assessed with left biceptial tendonitis.  In January 2004, 
the veteran reported left shoulder pain and that the left 
shoulder tendonitis continues to result in pain even after 
administering Naproxen.  Pain was exacerbated by reaching and 
holding his arm up for a short period of time.  No numbness, 
tingling or weakness down the arm was found.  A physical 
examination revealed negative strait arm raising test, full 
range of motion in the left shoulder, both active and 
passive, non-tender to palpation, negative apprehension test 
and negative impingement test.  He was assessed with left 
shoulder pain, questionable impingement syndrome.

In an April 2004 VA examination, the veteran reported having 
chronic pain in his shoulder ever since he injured it in 
service while working as a nurse and transferring patients to 
gurneys.  The veteran reported his shoulder was not 
dislocated or deformed and did not interfere with his job as 
a registered nurse.  He complained of daily pain depending 
upon how much use of the arm occurs, which becomes worse with 
repetitive use throughout the day.  The veteran stated that 
flare-ups occurred 3 to 4 times a week, lasting 8-12 hours.  
A physical examination revealed no deformities, no tenderness 
over the acromioclavicular joint (AC) joint, no muscle 
atrophy and no tenderness over the scapula.  The range of 
motion reflects a forward flexion to 170 degrees, abduction 
to 170 degrees, without discomfort.  There is crepitus with 
range of motion.  External rotation was 90 degrees and 
internal rotation was 90 degrees.  The drop arm test was 
negative.  The veteran's grip was intact, as were his biceps 
and tendon.  Muscle strength was +5.  X-rays taken in April 
2004 were unremarkable and an MRI, from April 2004, showed a 
small supraspinatus tendon tear and acromial impingement on 
supraspinatus muscle.  The veteran was diagnosed with left 
shoulder impingement syndrome.

In a June 2004 letter, a private physician opined that the 
veteran's shoulder pain was a direct result of his army 
reserve activities in Iraq and recommended that the veteran 
undergo shoulder surgery as soon as possible.  

VA outpatient treatment records from May 2002 to February 
2008 reflect that the veteran was treated for a left shoulder 
impingement syndrome with pain and received physical therapy 
from December 2004 to January 2005.  In July 2004, the 
veteran reported his shoulder injury prevented him from being 
able to perform his physical fitness examination with the 
active reserves.  A physical examination revealed limited 
range of motion with internal rotation and extension of the 
left shoulder.  The veteran was assessed with a torn 
supraspinatus tendon, left shoulder.  In November 2004, the 
veteran complained of shoulder pain which had worsened over 
the past year with pain occurring when raising his arm over 
his head and limiting his lifting ability.  He reported that 
the pain does not interfere with his work as a nurse but does 
interfere with army reserve duty.  No evidence of swelling, 
deformity, erythema or temperature change was found.  In 
addition, the veteran's shoulder was non-tender to palpation, 
negative for scarf test, mildly positive empty can sign and 
positive for crepitus.  The range of motion of flexion was 
180, abduction was 150, internal rotation was 90 and external 
rotation was 15.  The veteran was able to reach over his had 
to touch his opposite ear.  He was assessed with left 
shoulder impingement syndrome with rotator cuff tear and a 
physician explained that his excellent range of motion and 
strength did not warrant surgery at the time.  The clinician 
recommended conservative therapy, ibuprofen, capsaicin and 
physical therapy.

In a December 2004 VA outpatient treatment report, the 
veteran described having minimal to moderate difficulty with 
overhead activities, moderate to minimal difficulty with 
repetitive activities and difficulty with activities 
involving internal rotation.  He reported his shoulder did 
not affect his daily work activities.  Objective findings 
reflect full active and passive range of motion, with pain 
noted with active abduction and full external rotation.  The 
veteran had a positive empty can test, tenderness on 
palpation of the supraspinatus tendon, poor scapular humeral 
rhythm, which  resulted in a superior translation of the 
humeral head no the glenoid and resultant impingement, pain 
with overpressure during flexion and positive Hawkins-
Kennedy's.  Strength of the left shoulder was 4 + out of 5 
for flexion, 4 out of 5 for abduction, 4 out of 5 for 
external rotation, 4 out of 5 with internal rotation and 5 
out of 5 for the remaining upper extremity.  The veteran was 
assessed with decreased functional activity, secondary to 
possible rotator cuff tendinitis and small tear along with 
impingement, weakness and pain. 

In a separate December 2004 VA outpatient report, the veteran 
reported crepitus with left shoulder internal and external 
rotation while doing physical therapy exercises.  In January 
2005, the veteran discontinued physical therapy due to his 
new job.  Objective findings reflect that he was having no 
pain and had a full range of motion in all directions.  He 
was lacking only in strength.  In February 2008, the veteran 
was assessed with shoulder pain and rotator cuff (capsule) 
sprain or strain.

A February 2008 VA examination report reflects the veteran 
complained of weakness, fatigability, lack of endurance, 
flare-ups occurring once a week, with pain, stiffness and the 
shoulder popping in and out of joint.  The veteran treats 
symptoms with Advil about 2 times a week.  He used no 
assistive devices, had no surgery or new injuries since his 
last examination and denied episodes of dislocation or 
recurrent subluxation.  He reported that when his shoulder 
has pain during a flare-up, he will move his shoulders back 
and feel a popping sensation which helped alleviate pain.  
The examiner noted no constitutional symptoms of inflammatory 
arthritis.  

A physical examination of the left shoulder revealed no 
swelling, erythema, atrophy of musculature or tenderness over 
the clavicle, trapezious muscle or scapula.  There was 
positive tenderness with palpation to the anterior aspect of 
the shoulder and over the lateral aspect of the deltoid 
muscle.  The range of motion for the left shoulder reflected 
forward flexion through passive range of motion from 0 to 170 
degrees, with pain at 170 degrees, shoulder abduction was 0 
to 125 degrees with pain at 125 degrees, shoulder external 
rotation from 0 to 90 degrees with no pain and internal 
rotation from 0 to 90 degrees with no pain.  He maintained 
the same ranges of motion with active motion and motion 
against resistance. Muscle strength was 4 out of 5 throughout 
range of motion in the left shoulder.  In addition, the 
examiner found crepitus throughout all ranges of motion, 
especially with forward flexion and extension.  Drop arm test 
was negative.  Grip was equal bilaterally and biceps tendon 
was intact.  Upon repetitive range of motion, the veteran 
maintained the above stated range of motion but exhibited 
increased fatigue, weakness and pain throughout ranges of 
motion.  No diagnostic tests were ordered.  

The veteran was diagnosed with left shoulder impingement 
syndrome and supraspinatus tendon tear, left shoulder.  The 
examiner opined that the veteran more likely than not had 
additional limitations of functional ability on repeated use 
during flare-ups.  The examiner's rationale for this opinion 
was that there was objective evidence through the physical 
examination of increased weakness, pain and fatigue noted 
after repetitive testing in the left shoulder.  The veteran 
stated that his flare-ups additionally limited his motion 
with abduction of the left arm to approximately 90 degrees 
secondary to pain, which could only be estimated at the time 
as the veteran was not experiencing a flare up at the time. 

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's left shoulder disability is 
appropriately evaluated as 10 percent disabling prior to 
February 7, 2008, and as 20 percent disabling from February 
7, 2008.  

During the period prior to February 7, 2008, the veteran was 
rated analogously under Diagnostic Code 5203, and assigned a 
10 percent rating for his left shoulder impingement syndrome.  
During this period, the competent medical evidence of record 
demonstrated a full to mildly restricted range of motion with 
flexion limited to 170 degrees on one occasion, abduction 
limited to 170 degrees and 150 degrees on separate occasions 
and external rotation limited to 15 degrees on one occasion.  
As such, the veteran did not meet the applicable criteria for 
a 20 percent evaluation for limitation of motion of the arm 
prior to February 7, 2008, seeing that his range of motion 
was well in excess of the criteria for a 20 percent rating 
under Diagnostic Code 5201.  See 38 C.F.R. § 4.71a; see also 
Butts v. Brown, 5 Vet. App. 532.  There was also no evidence 
of dislocation of the clavicle or scapula, and no evidence of 
impairment of the humerus.  Therefore, a rating in excess of 
10 percent for left shoulder impingement prior to February 7, 
2008, is not warranted as the preponderance of the evidence 
demonstrates the veteran's range of motion well exceeded that 
which was required for a 20 percent rating, and the 10 
percent rating assigned took into consideration his 
complaints of pain, weakness, and crepitus.

In the same manner, the veteran's range of motion, for the 
period from February 7, 2008, is well in excess of the 20 
percent rating under Diagnostic Code 5201, as his range of 
motion in the February 2008 examination reflected forward 
flexion limited to only 170 degrees and maximum abduction was 
noted at 125 degrees, well above shoulder level.  See 
38 C.F.R. § 4.71a.  However, the evidence during this period 
does reflect that during flare-ups, the veteran's motion was 
limited to 90 degrees.  This, coupled with the objective 
findings of weakness and subjective complaints of fatigue and 
pain, more nearly approximate the 20 percent rating assigned.  
See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Code 5201; 
DeLuca v. Brown, 8 Vet. App. 202.  

A higher rating is not warranted as the evidence does not 
reflect limitation of the shoulder to 25 degrees from the 
side, nor impairment of the humerus.  Thus, the veteran's 
left shoulder disability is fully compensated for by the 20 
percent rating for the period from February 7, 2008.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).




ORDER

An initial evaluation in excess of 10 percent for left 
shoulder impingement syndrome, prior to February 7, 2008, is 
denied.

An evaluation in excess of 20 percent for left shoulder 
impingement syndrome (formerly rated separately as 10 percent 
for left shoulder impingement syndrome and 10 percent for 
"left shoulder disorder"), from February 7, 2008, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


